 Case 1:15-cr-00552-ERK Document 156 Filed 02/05/20 Page 1 of 2 PageID #: 950




                                             January 31, 2020



Certified Mail #7018 229000001966 7655

Michael J. Dodd
5705 Wynnewood Lane.
Shefheid Village, Ohio 44035
michaeldodd2017@gmatl.com
(440)310-6745


Probation Officer Amanda Cambeiro
Cart B. Stokes Federal Court House
801 West Superior Ave.
Suite 3-100
Cleveland, Ohio 44113
                                              RE: CASE #1:15-CR-005S2-ERK-1


Officer Cambeiro:


As you know. Judge Edward R. Korman released me to return to my home in the Republic of Panama in a
February 2018 court order, which is attached. The Judge's decision was made after supportive input
from both the United States Attorney's and the Federal Probation Departments. I voluntarily stayed the
United States to pursue my appeals. I am no longer interested in pursuing my appeal or bringing a
Habeas Corpus Petition before the District Court. 1 want to put this behind me and move on with my
life. Therefore, I will be leaving the United States in the next few weeks to return to my home in the
Republic of Panama,in route, I will stop to visit my son who lives and works in Vietnam. I have not seen
him in years, due to my gross lack of Judgement in this case. Also, you are aware that I filed a motion to
terminate my supervised release, having served more than twenty-six months of the thirty-six that was
ordered. Should Judge Korman grant my motion, this will end this process for me,and I will have no
further obligation to the court under the terms of my sentencing. However,should the judge deny my
motion, and should I return to the United States prior to November 27,2020; I will immediately report
to you and/or your office, as required by Judge Korman's order. My return to the United States prior to
November 27,2020 is highly unlikely absent a medical emergency. I want to thank you and your
colleagues for the support I received during my supervised release, AUSA Dennehy for his fair handed
treatment, and Judge Korman for preserving my appeal rights.

Respectfully Submitted,               <r




Michael J. Dodd


C: Judge Edward R. Korman; Certified Mail #7018 229000001966 7648
  AUSA Jack Dennehy:           Certified Mail #7018 22900000 1966 7631
       Case 1:15-cr-00552-ERK Document 156 Filed 02/05/20 Page 2 of 2 PageID #: 951
                                 Eastern District of New York - LIVE Database 1.2(Revision 1.2.0.6)
                   where Mr.Dodd should serve his term ofsupervised release --1
                   Dodd should ask the Probation Department about movmg to Pan^a^ We^Dodd
                   may be correct that Probation is without authority in Ito                          !otjSt
                   whLe he should serve his period of supervised release, Mr. Dodd did not seek at
                               he permitted m serve his supervised release inP™'Not™^
                   a requestLch as this is made while a defendant ,s on
                   Probation Department for its recommendation. Because Mr. Dodd                                      .
                   reSi&e termination of supervised release(as Probation cannot supervise hrmm
                   P^ama) such a request is particularly appropriate here. Ifthe Probation Dep^ent
                   feToZlTd^^g        die request, Mr.Dodd may to ask me to -J-tProbah^
                   recommendation Rather than going back and forth on t^s issue wi^
                      will only delay resolution ofthe issue, I am forwarding his
                      recominendation. Ordered by Judge Edward R Korman on                                ^ind
                      Andrew)c/m Modified on 1/23/2018(Susi,PaulaMane).(Entered. 01/18/2018)
01/22/2018            Mail Retumed: Electronic Order dated 12/22/2017.Postal Notation;Re^to Sender,
                      not deliverable as addressed, unable to forward.(Tavarez, Jenmfer)(Entered.
                      01/22/2018)

01/23/2018     117 1 Letter dated 01/22/2018,to Judge Ko^
                      01/18/2018 Order.(Williams,Enca)(Entered: 01/25/2018)
01/25/2018     m      Letter dated 1/22/2018 from PaulaMarie Susi, Case Manager to                        Korman to
                      Michael Dodd instructing him how to properly file his documents.(Williams,Enca)
                      (Entered; 01/25/2018)
02/02/2018            ORDER as to Michael Dodd re 116 PROB Status Report. Upon this
                      ofthe Probation Department and the United States Attorney the
                      defendant
                      should theisdefendant
                                    permittedreturn
                                              to leave  theUnited
                                                    to the  UnitedStates
                                                                   Statesduring
                                                                          and return to Panama,
                                                                                Ins term        however
                                                                                         of^"^^od    rekase,^
                      L  shall report
                      conditions      to the nearestShould
                                  ofsupervision.      Probation OfBce within 72."o^^
                                                           the defendantremam           "m^^ tte
                                                                               m fteUmtrf^^^^^
                       period of one or two years,and supervision is gomg well the Probation Ottice may
                       seek early termination. So Ordered by Judge Edward                             ™           '
                       Tiffeny)Modified on 2/6/2018 to correct clerical error(Ue.Tiffeny).(Enterea.
                       02/02/2018)

 02/02/2018     120    MOTION for Certificate of Appealability by Michael Dodd.(McGee,Mary Ann)
                      1(Entered: 02/02/2018)
 02/02/2018            ORDER as to Kenneth Landgaard re 9fi First MOTION to Vacate under 28 U-S _C.
                       2255 filed by Kenneth Landgaard. The U.S. Attorney is directed to obtain m affitoit
                       from Mr Landgaard's defense counsel responding to the               f          ,,
                       Sktmce of counsel contained in Mr. Landgaard's memorand^ of1™- SeP^'^lT.I
                       observe that the actual form petition itself, which was prepared by m ^ttome^
                       Ltains only references to the memorandum oflaw and is
                        petition nor the memorandum oflaw contams a statement svreanng that tte facts
                        Sderlyiug the motion are true. Signed by Judge Edward R.Korman on 2/2/2018.
                       (Ward,     Andrew)
                       ^ t T(UXA) i   w •• y (Entered:
                                                     • 02/02/2018)
                                                                 •


 02/07/2018                                                                                                       1 letter




                        7nnOY TTnH^tW«tim«Hirrinr, T trrant the mnhoti for reconsideration m lisht ol
